Exhibit 10.1
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT (“Agreement”) is made and entered into as of this ___day of
___, 20___ between K-V Pharmaceutical Company, a Delaware corporation (the
“Company”), and                                           (“Indemnitee”).
RECITALS
          WHEREAS, Indemnitee is serving as an officer of the Company, and as
such is performing a valuable service for the Company; and
          WHEREAS, competent and experienced persons are becoming increasingly
reluctant to serve publicly-held corporations as officers unless they are
provided with adequate protection through liability insurance and adequate
company indemnification against risks of claims and actions against them arising
out of their service to the corporation; and
          WHEREAS, the Board of Directors has determined that the ability to
attract and retain qualified persons to serve as officers is in the best
interests of the Company and its stockholders, and that the Company should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company; and
          WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware (the “General Corporation Law”) permits the Company to indemnify and
advance expenses to its officers and directors and to indemnify and advance
expenses to persons who serve at the request of the Company as directors,
officers, employees, or agents of other corporations or enterprises; and
          WHEREAS, the Company has adopted provisions in its By-laws addressing
indemnification and advancement of expenses to its officers and directors, and
providing that the Company may enter into indemnification agreements which
specify the rights and obligations of the Company and such persons with respect
to indemnification, advancement of expenses and related matters; and
          WHEREAS, the Company desires to have Indemnitee continue to serve in
an Official Capacity (as defined below), and Indemnitee desires to continue so
to serve the Company, provided, and on the express condition, that Indemnitee is
furnished with the indemnity and other rights set forth in this Agreement.
AGREEMENT
          Now, therefore, in consideration of Indemnitee’s continued service to
the Company in Indemnitee’s Official Capacity, the parties hereto agree as
follows:
     1. Definitions. For purposes of this Agreement:

1



--------------------------------------------------------------------------------



 



     (a) “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification or
advancement of expenses is sought by Indemnitee.
     (b) “Effective Date” means the date first written above.
     (c) “Expenses” shall include all direct and indirect costs including, but
not limited to, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with investigating, prosecuting, defending
(or preparing to investigate, prosecute or defend) a Proceeding, or being or
preparing to be a witness in a Proceeding. Notwithstanding the foregoing,
Expenses incurred in connection with investigating, prosecuting, defending (or
preparing to investigate, prosecute or defend) a Proceeding shall not include
any fees, costs, or expenses of more than two firms of attorneys with respect to
such Proceeding (other than one additional firm serving as local counsel if the
Indemnitee is required to retain local counsel under applicable local law or
rules of any jurisdiction in which such Proceeding is brought), and in no event
shall the Company be required to indemnify, or advance expenses to, Indemnitee
with respect to any fees, costs, or expenses for more than two such firms (and
local counsel as provided above). Any counsel engaged by Indemnitee with respect
to which Indemnitee seeks advancement from or indemnification by the Company
shall agree to abide by any guidelines established by the Company covering the
retention of counsel by the Company, such agreement being a condition precedent
to advancement or indemnification with respect to the fees, costs, or expenses
of any such counsel.
     (d) “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. Notwithstanding the foregoing, a law firm or a member of a law firm
may serve as Independent Counsel for more than one indemnitee in relation to a
single Proceeding or a series of related Proceedings.
     (e) “Official Capacity” means Indemnitee’s corporate status as an officer
and any other fiduciary capacity in which Indemnitee serves the Company, its
subsidiaries and affiliates, its employee benefit plans, and any other entity
which Indemnitee serves in such capacity at the request of the Company’s CEO,
its Board of Directors or any committee of its Board of Directors. “Official
Capacity” also refers to all actions which Indemnitee takes or does not take
while serving in such capacity.
     (f) “Proceeding” includes any actual, threatened, pending or completed
inquiry, investigation, action, suit, arbitration, or any other such actual or
threatened action or occurrence,

2



--------------------------------------------------------------------------------



 



whether civil, criminal, administrative or investigative, including any appeal
or petition resulting from such action or occurrence, whether or not initiated
prior to the Effective Date, except a proceeding initiated by an Indemnitee
pursuant to Section 8 of this Agreement to enforce his or her rights under this
Agreement.
     2. Service by Indemnitee. Indemnitee will serve and/or continue to serve in
Indemnitee’s Official Capacity faithfully and to the best of Indemnitee’s
ability so long as Indemnitee has or holds such Official Capacity. Indemnitee
may at any time and for any reason resign from Indemnitee’s Official Capacity
(subject to any other contractual obligation or any obligation imposed by
operation of law).
     3. Indemnification.
     (a) General. Except as otherwise provided in this Agreement, the Company
shall indemnify Indemnitee to the fullest extent permitted by the General
Corporation Law as such law may from time to time be amended if Indemnitee is or
was a party or is or was threatened to be made a party to any Proceeding by
reason of his or her Official Capacity or by reason of anything done or not done
by Indemnitee in his or her Official Capacity. The Company shall indemnify
Indemnitee against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee in any Proceeding, and Expenses
actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee is determined to have met the standard of conduct set
forth in Section 7(a).
     (b) Exceptions. Indemnitee shall receive no indemnification of Expenses:
(i) to the extent such indemnification of Expenses is finally determined by a
Court of competent jurisdiction (including through the expiration of applicable
appeals processes) to be prohibited by Delaware law or the public policies of
Delaware;
(ii) to the extent payment is actually made to Indemnitee for the amount to
which Indemnitee would otherwise have been entitled under this Agreement
pursuant to an insurance policy, or another indemnity agreement or arrangement
from the Company or other person or entity;
(iii) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;
(iv) in connection with any Proceeding, or part thereof (including claims and
permissive counterclaims) initiated by Indemnitee, except a judicial proceeding
pursuant to Section 8 to enforce rights under this Agreement, unless the
Proceeding (or part thereof) was authorized by the Board of Directors of the
Company; and
(v) with respect to any claim, issue, or matter as to which Delaware law
prohibits such indemnification by reason of any adjudication of liability of

3



--------------------------------------------------------------------------------



 



Indemnitee to the Company, unless and only to the extent that the Delaware Court
of Chancery, or the court in which such action or suit was brought, shall
determine upon application that, despite an adjudication of liability but in
view of all the circumstances of the case, Indemnitee is entitled to
indemnification for such Expenses as such court shall deem proper.
     4. Advancement of Expenses.
     (a) General. Except as otherwise provided in Sections 3(b)(iv) and 4(b)
hereof, the Company shall advance Expenses to Indemnitee to the fullest extent
permitted by the General Corporation Law as such law may from time to time be
amended if Indemnitee is or was a party or is or was threatened to be made a
party to any Proceeding by reason of his or her Official Capacity or by reason
of anything done or not done by Indemnitee in his or her Official Capacity. The
Company shall advance to Indemnitee Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding within 15 business days after
Indemnitee provides a statement to Company requesting an advance and describing
in reasonable detail the Expenses incurred.
     (b) Undertaking In Connection With Request For Advancement. As a condition
precedent to the Company’s advancement of Expenses to Indemnitee, Indemnitee
shall provide the Company, in substantially the form attached as Exhibit 1, with
(i) a written affirmation by such person of his or her good faith belief that he
or she has met the standard of conduct necessary for indemnification under this
Agreement and Section 145 of the General Corporation Law, and (ii) an
undertaking by or on behalf of Indemnitee to reimburse such amount if it is
finally determined by a court of competent jurisdiction after all appeals that
Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise. Indemnitee’s undertaking to
reimburse any such amounts is not required to be secured.
     5. Indemnification for Expenses of Successful Party.
     Notwithstanding the limitations of any other provisions of this Agreement,
to the extent that Indemnitee is successful on the merits or otherwise in
defense of any Proceeding, or in defense of any claim, issue or matter therein,
including, without limitation, the dismissal of any action without prejudice, or
if it is ultimately determined that Indemnitee is otherwise entitled to be
indemnified against Expenses, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred in connection therewith. If Indemnitee
is partially successful on the merits or otherwise in defense of any Proceeding,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred in connection with each claim, issue, or matter that is successfully
resolved on the merits or otherwise to the fullest extent permitted by law.
     6. Indemnification for Expenses Incurred in Serving as a Witness.
Notwithstanding any other provisions of this Agreement, Indemnitee shall be
entitled to indemnification for and advancement of all Expenses actually and
reasonably incurred for serving as a witness by reason of Indemnitee’s Official
Capacity in any Proceeding with respect to which Indemnitee is not a party.

4



--------------------------------------------------------------------------------



 



     7. Determination of Entitlement to Indemnification.
     (a) Standard of Conduct. Except as provided in Section 5 above, Indemnitee
shall be entitled to indemnification pursuant to this Agreement only upon a
determination that Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.
     (b) Manner of Determining Eligibility. Upon written request of the
Indemnitee for indemnification, the entitlement of Indemnitee to such requested
indemnification shall be determined by:
(i) the Board of Directors by a majority vote of Disinterested Directors,
whether or not such majority constitutes a quorum; or
(ii) a committee of Disinterested Directors designated by majority vote of such
Disinterested Directors, whether or not such majority constitutes a quorum; or
(iii) Independent Counsel in a written opinion to the Board of Directors, or
designated committee of the Board of Directors, with a copy to Indemnitee, which
Independent Counsel shall be selected by majority vote of the Company’s
directors at a meeting at which a quorum is present, or a majority vote of the
Disinterested Directors, or committee of Disinterested Directors.
     (c) Payment of Costs of Determining Eligibility. The Company shall pay all
costs associated with its determination of Indemnitee’s eligibility for
indemnification.
     (d) Presumptions and Effect of Certain Proceedings. The Secretary or the
Assistant Secretary of the Company shall, promptly upon receipt of Indemnitee’s
request for indemnification, advise in writing the Board of Directors or such
other person or persons empowered to make the determination requested in
Section 7(b), and the Company shall thereafter promptly make such determination
or initiate the appropriate process for making such determination.
(i) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 7 of this Agreement, and the Company
shall, to the fullest extent not prohibited by law, have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption. Neither the failure
of the Company (including by its directors or independent legal counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be

5



--------------------------------------------------------------------------------



 



a defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
(ii) Subject to Section 8(f), if the person, persons or entity empowered or
selected under Section 7(b) of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (A) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (B) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
(iii) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
     8. Remedies of Indemnitee.
     (a) In the event that (i) a determination is made pursuant to Section 7 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 4 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 7(b) of this Agreement within ninety (90) days after receipt
by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5 or 6 of this Agreement within
fifteen (15) business days after

6



--------------------------------------------------------------------------------



 



receipt by the Company of written request therefor, or (v) payment of
indemnification pursuant to Section 3 of this Agreement is not made within
fifteen (15) business days after a determination has been made that Indemnitee
is entitled to indemnification, Indemnitee shall be entitled to seek an
adjudication by the Delaware Court of Chancery of Indemnitee’s right to such
indemnification or advancement of Expenses, with any costs associated therewith
to be paid by the Company to the extent permitted by law. The Company shall not
oppose Indemnitee’s right to seek any such adjudication.
     (b) In the event that a determination shall have been made pursuant to
Section 7 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 8 shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 8, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption, as the case may be, and the
Company may not refer to or introduce into evidence any determination pursuant
to Section 7 of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee commences a judicial proceeding pursuant to this Section 8,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 4 until a final determination is made with respect to
Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).
     (c) Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. If a determination
shall have been made pursuant to Section 7 of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to this Section 8, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
     (d) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
     (e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all expenses (of the type that would be
considered “Expenses” if incurred in connection with a Proceeding) and, if
requested by Indemnitee, shall (within ten (10) days after the Company’s receipt
of such written request) advance to Indemnitee, to the fullest extent permitted
by applicable law, such expenses that are incurred by Indemnitee in connection
with any judicial proceeding brought by Indemnitee (i) to enforce Indemnitee’s
rights under, or

7



--------------------------------------------------------------------------------



 



to recover damages for breach of, this Agreement or any other indemnification
agreement or provision of the Certificate of Incorporation or the Company’s
By-laws now or hereafter in effect; or (ii) for recovery or advances under any
insurance policy maintained by any person for the benefit of Indemnitee, to the
full extent Indemnitee ultimately is determined to be entitled to such
indemnification, advance or insurance recovery, as the case may be.
     (f) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final termination or disposition of the
Proceeding.
     9. Non-exclusivity; No Effect on Other Agreements; Survival of Rights;
Insurance; Subrogation.
     (a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Company’s By-laws, any other agreement, a vote
of stockholders or a resolution of directors, or otherwise. The entry by
Indemnitee into this Agreement, and the terms of this Agreement, shall not be
deemed to change, limit or affect in any respect, or terminate, any other
agreements between Indemnitee and the Company. Except as otherwise provided by
Section 12 hereof, no amendment, alteration or repeal of this Agreement or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Official Capacity prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Certificate of Incorporation, the Company’s
By-laws or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
     (b) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
     (c) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.

8



--------------------------------------------------------------------------------



 



     10. Notification and Settlement of Claim.
     Promptly after receipt by Indemnitee of notice of any Proceeding,
Indemnitee will notify the Company in writing of the commencement thereof; but
the omission so to notify the Company will not relieve the Company from any
liability that it may have to Indemnitee, except to the extent the Company is
actually prejudiced thereby. The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, and the Company shall
not settle any Proceeding in any manner that would impose any penalty or
limitation on, or require any payment from, Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
its consent to any proposed settlement.
     11. Separability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not by themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent of the
parties that the Company provide protection to Indemnitee to the fullest
enforceable extent provided for in this Agreement.
     12. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as an officer of the Company or (b) one (1) year
after the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 8 of
this Agreement relating thereto. All agreements and obligations of the Company
contained in this Agreement shall continue during the period of Indemnitee’s
Official Capacity. This Agreement shall be binding upon all successors and
assigns of the Company (including any transferee of all or substantially all of
its assets and any successor by merger or operation of law) and shall inure to
the benefit of Indemnitee’s heirs, personal representatives and estate.
     13. Non-attribution of Actions of Any Indemnitee to Any Other Indemnitee.
For purposes of determining whether Indemnitee is entitled to indemnification or
advancement of Expenses by the Company under this Agreement or otherwise, the
actions or inactions of any other indemnitee or group of indemnitees shall not
be attributed to Indemnitee.
     14. Insurance and Subrogation.
     (a) The Company shall purchase and maintain insurance on behalf of
Indemnitee who is or was or has agreed to serve at the request of the Company as
a director or officer of the Company against any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf in any such capacity, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the

9



--------------------------------------------------------------------------------



 



provisions of this Agreement, provided that such insurance is available on
commercially reasonable terms. If the Company has such insurance in effect at
the time the Company receives from Indemnitee any notice of the commencement of
a proceeding, the Company shall give prompt notice of the commencement of a
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policy.
     (b) In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee with respect to any insurance policy, and Indemnitee
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights in accordance with the terms of
such insurance policy. The Company shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.
     (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement), if and to the extent that Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.
     15. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if (a) delivered by hand and received by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed or
(d) sent by facsimile transmission, with receipt of confirmation that such
transmission has been received.
     16. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
     17. Other Provisions.
     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of Delaware.
     (b) This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.

10



--------------------------------------------------------------------------------



 



     (c) This Agreement shall not be deemed an employment contract between the
Company and Indemnitee, and the Company shall not be obligated to continue
Indemnitee in Indemnitee’s Official Capacity by reason of this Agreement.
     (d) No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
     (e) The Company agrees to stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertions to the contrary.
     (f) Indemnitee’s rights under this Agreement shall extend to Indemnitee’s
spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as “Related
Parties”), as the case may be, to the extent a Related Party or a Related
Party’s property is subject to a Proceeding by reason of Indemnitee’s Official
Capacity.
* * * * *

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

            K-V PHARMACEUTICAL COMPANY
      By           Its              Indemnitee   

12



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
AFFIRMATION AND UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES
     Reference is made to that Indemnification Agreement (the “Agreement”),
dated as of ___, 20___, by and between the undersigned and K-V Pharmaceutical
Company, a Delaware corporation (the “Company”). Unless otherwise defined,
capitalized terms used herein shall have the respective meanings ascribed to
them in the Agreement.
     Pursuant to Section 4(b) of the Agreement:
     1. The undersigned hereby affirms my good faith belief that I have met the
standard of conduct necessary for indemnification under the Agreement, that I
acted in good faith and in a manner I reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
action or proceeding, had no reasonable cause to believe that my conduct was
unlawful; and
     2. The undersigned hereby agrees to reimburse the Company all Expenses
advanced to me if it is finally determined by a court of competent jurisdiction
after all appeals that I am not entitled to be indemnified against such Expenses
by the Company as provided by the Agreement or otherwise.

      Signature
 
Typed Name
 
Office
 

Exhibit